BECK, J.,
concurring:
¶ 1 Because I agree that appellant is entitled to withdraw his guilty plea, I join the majority. In my opinion, if the record reveals that plea negotiations included terms, conditions, agreements and/or information in excess of that which was made part of the record, there is a presumption that the plea may be tainted. Such cases deserve our careful scrutiny. The integrity of the entire guilty plea process is at risk if we fail to invalidate pleas like the one in this case.